Opinion by
Mr. Justice Gordon :
When we consider the will of Thomas Wickersham, deceased, we find that the entire devise to his three sons, Morris, Samuel, and Cadwalader, is contained in the fourth item thereof, and *55that the gift is of his residuary estate. We also find from the preceding item, that it is expressly declared that the sum of $20,000, which was bequeathed to Doctor Morris C. Shallcross in trust for the use of the testator’s daughter, Anna B. Wicker-sham, for and during her natural life, was, in the event of her death without child or children,- or the issue of any child or children, her surviving, or in case any such child' or children, or issue should die before attaining the age of twenty-one* to become part of the residuary estate, and, as the will reads, “be disposed of as I shall herein and hereby direct.” Then occurs the residuary devise as follows: “I give, bequeath, and devise to my sons, Morris S. Wickersham, Samuel M. Wickersham, and Cadwalader Wickersham, and their respective heirs, executors, administrators, and assigns, as tenants in common, in equal shares, all the rest and residue of my estate, both real and personal, less the amounts charged against them respectively upon my ledger.” It will thus be seen that this clause, when taken in connection with the preceding, leaves nothing undisposed of, present or prospective. The contingent interest in the trust fund was as fully embraced in this residuary clause as any other part of the testator’s estate. How, then, can the conclusion be avoided that Samuel’s deed of the 13th of April, 1861, which recites the above stated fourth item of the will, conveyed, inter alia, this contingent interest?
The language of the conveyance is thebroadestpossible; it conveys “all the personal estate of every kind, quality, and descrip - tion, whatsoever and wheresoever situate, to and in which the said Samuel M. Wickersham is entitled or in anywise interested by virtue of the said recited last will and testament, or as one of the heirs of his father, the said Thomas Wickersham, deceased, together with all the rights, incidents, and appurtenances thereunto belonging or in any wise appertaining, and all the right, title, and interest of every nature whatsoever, of him, the said Samuel M. Wickersham, therein, to have and to hold, receive and take, all and singular the hereditaments hereby granted, with the rights, incidents, and appurtenances, unto the said Morris S. Wickersham and Cadwalader Wickersham, their heirs, executors, administrators, and assigns.” Moreover, in it the grantor executes to Morris and Cadwalader an irrevocable power of attorney. “For him, and in his name, to ask, demand, sue for, recover, and receive all such sum or sums of money, *56debts, dues, accounts, and other demands whatsoever which are-now due and hereafter may become due and payable to him, asdevisee, legatee, and heir aforesaid.” And, as if this were not,, enough for the purpose of settling every possible subject of dispute, and putting the intention of the parties beyond all doubt,, we have, of the same date aá that of the deed above recited, a release, or quitclaim, to Morris and Cadwalader, as executors of' their father’s estate, in which we find the following language:-. “I, the said Samuel Wickersham, . . . have remised, released, quitclaimed, and forever discharged, the said Morris S. Wickersham and Cadwalader Wickersham, as well as executors, aforesaid, as in their individual capacity, and all and singular the estate of the said Thomas Wickersham, deceased, real and personal, of and from all manner of action, cause or causes of action and actions, suits and debts, dues and duties, sum and sums of money, accounts, reckoning, bonds, bills, specialties,, covenants, contracts, agreements, promises, variances, damages, judgments, extents, executions, claims, and demands whatsoever, which, as devisee as aforesaid, or as one of the heirs of my father, Thomas Wickersham, deceased, I ever had, now have, or which I, my heirs, executors, or administrators hereafter can, shall, or may have, for, upon, or by reason of, said devise or by reason of any matter, cause, or thing whatsoever, from the beginning of the world to the date of these presents.”
Now, considering these papers alone, can there be any doubt, but that every possible interest which Samuel had in his father’s estate was thereby conveyed and released to his brothers ? We cannot think that anyone will undertake to say that his contingent interest in the trust fund was of such a nature that it could not be conveyed, but if conveyance thereof was possible, then, doubtless, the language used was sufficient to pass it. But. what have we, dehors the will and these conveyances, for consideration ?, Certainly nothing. It is true, the trust fund did not fall into the residuum until some twenty-three years after-the execution of the assignment and release, but it does not hence-follow that the parties did not intend to embrace in their settlement what was so clearly set forth in and disposed of by the will. It may have been regarded as of little value, or as a remote contingency; but there it was, as plainly provided for as anything-else mentioned in the testament, and to say that, because of its contingent character, it was not conveyed by the deeds, is to-*57ignore the obvions and positive language of these instruments-As we cannot agree to a construction so foreign to the expressed intent of the parties, we must the rather adopt the conclusion of the court below.
The decree of the Orphans’ Court is now affirmed, the appeal dismissed, and it is ordered that the appellant pay the costs.